Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dacunha et al. (WO 2015006479).

Re’ Claim 1. Dacunha discloses A device, comprising: a structure having a top side and a bottom side (See Fig. 134); a first flange (any one of the internal flanges extending out from the bottom of the component in Fig. 134) extending from the bottom side of the structure, the first flange configured to fit within an opening in a mechanical component for an aircraft (The mechanical component being associated with the gearbox as shown in the fig); and one or more second flanges (around the periphery of the gearbox cover in Fig. 134 having holes for fastening means) positioned around a peripheral edge of the structure, the second flanges having one or more holes configured to align with holes in the 

Re’ Claim 3. Dacunha discloses The device of claim 1, further comprising: a staging stud (any one of the multiple holes around the periphery could be used as a means to keep additional fasteners in case of a failure in another) formed in the top side of the structure, the staging stud configured to receive the attachment device when not in use.

Re’ Claim 5. Dacunha discloses The device of claim 1, further comprising: one or more handles formed in the top side of the structure (the bulbs and protrusions of the cover could be considered “handles” this term would seem to need more precise language to define a handle).

Re’ Claim 6. Dacunha discloses The device of claim 1, wherein the structure prevents contaminants from entering the mechanical component when attached (Paragraph 311).

Re’ Claim 7. Dacunha discloses The device of claim 1, wherein the mechanical component is a main rotor gearbox (gear box cover for a gearbox as disclosed). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2, 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dacunha et al. (WO 2015006479).

Re’ Claim 2. Dacunha discloses The device of claim 1, and that it may protect internal components from environmental effects such as liquids, dust, and other debris to minimize corrosion and FOD. But does not specifically teach a desiccant container. It would have been obvious to one of ordinary skill in the art to use a desiccant material as part of the device in order to achieve the desired protection from liquids as disclosed considering using desiccants are well known in the art to do so. 

Re’ Claim 4. Dacunha does not teach specifically that the attachment device is a thumbscrew. It would have been obvious to one of ordinary skill in the art at the time of the invention to use any desired fastener including a screw as they are well known and would fall within the skill of those determining the most efficient and secure fasteners. 

Re’ Claim 8. Dacunha does not teach The device of claim 1, wherein the structure is created by an additive manufacturing process. The Examiner takes official notice that it is old and well known in the art at the time of the invention to use an additive manufacturing process as it would greatly reduce material waste in manufacturing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824.  The examiner can normally be reached on 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642